NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEJANDRA BURGOS-BORJA,                         No. 19-70836

                Petitioner,                     Agency No. A076-662-345

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Alejandra Burgos-Borja, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and protection under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      To the extent Burgos-Borja, in her opening brief, raises protected grounds

that were not raised to the BIA, we lack jurisdiction to consider them. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      In her opening brief, Burgos-Borja does not challenge the BIA’s dispositive

determinations that her proposed social groups were not cognizable and that she

did not establish the necessary state action for CAT relief. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Thus, we deny the petition for

review as to her withholding of removal and CAT claims.

      As stated in the court’s June 6, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                  19-70836